Citation Nr: 0103703	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  95-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962, and from October 1963 to March 1975.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) January 1994 rating decision which denied service 
connection for PTSD.  During the pendency of this appeal, the 
claims file was transferred to the Waco RO which now has 
jurisdiction of the case.

By RO rating decision in January 1994, service connection was 
granted for the veteran's bilateral hearing loss and a 
noncompensable rating was assigned; by rating decision in 
September 1995, service connection was denied for residuals 
of Agent Orange exposure, including psoriasis; in December 
1998, service connection was granted for tinnitus (and a 10 
percent rating was assigned), effective June 19, 1992.  The 
veteran expressed disagreement relative to the rating 
assigned his service-connected bilateral hearing loss, the 
denial of service connection for residuals of Agent Orange 
exposure, including psoriasis, and the effective date of the 
award of service connection for tinnitus.  However, by 
November 1998 letter to the RO, he withdrew his appeal 
relative to the claims of service connection for residuals of 
Agent Orange exposure and a compensable rating for hearing 
loss; by correspondence received by the RO in February 2000, 
he withdrew his appeal relative to the effective date earlier 
than June 19, 1992 for his service-connected tinnitus.  See 
38 C.F.R. § 20.204 (2000).  Thus, the only issue remaining on 
appeal before the Board is as set forth on the title page 
above.

In September 2000, additional evidence not previously 
considered by the RO, consisting of VA medical records from 
June 1998 to August 2000, was received.  Initial 
consideration of this evidence by the Board has not been 
waived by or on behalf of the veteran pursuant to 38 C.F.R. 
§ 20.1304(c) (2000); however, in view of the favorable 
resolution of the veteran's claim below, the Board finds that 
he is not prejudiced by initial consideration of this 
additional evidence on appeal.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

FINDINGS OF FACT

1.  The veteran participated in numerous campaigns in Vietnam 
and was awarded the Bronze Star Medal.

2.  The occurrence of at least one of his reported combat-
related stressors, consisting of having been in the vicinity 
of an exploding ammunition dump during the initial phase of 
the 1968 TET offensive, has been verified by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).

3.  There is a current diagnosis of PTSD, supported by 
credible evidence of nexus to active wartime service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Prior to November 9, 2000, only when a claimant 
had submitted a well-grounded claim, did VA have a duty to 
assist.  38 U.S.C.A. § 5107(a).  A well-grounded claim of 
service connection for PTSD required the following evidence: 
(1) medical evidence of a current diagnosis of PTSD, (2) 
medical or lay evidence of an in-service stressor, and (3) 
medical evidence of a nexus between service and the current 
PTSD.  Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997).  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Effective November 9, 2000, VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, except that no assistance is required 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board finds that this new standard is more 
favorable to the veteran; thus, it will address the issue on 
appeal on this basis.  Karnas, supra.

In this case, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim of 
service connection for PTSD, and that there are no 
outstanding pertinent records or other evidence which the RO 
has not obtained or attempted to obtain. 

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

The veteran's service medical records do not reveal any 
report or clinical findings indicative of PTSD but, in March 
1962, he underwent psychiatric evaluation due to symptoms 
including "morbid fear" of death and difficulty sleeping; 
on examination, it was noted that he had this fear and other 
symptoms for about a year, requiring psychiatric treatment; 
on examination, anxiety reaction was diagnosed.  No pertinent 
report or clinical findings were noted on service separation 
medical examination in March 1975.

His service records show that he served in Vietnam from 
October 1967 to November 1968; he served with the 23rd 
(Americal) Infantry Division, and his military occupational 
specialty was administrative specialist.  His records show 
that he participated in the Vietnam Counteroffensive Phases 
III-V and the TET Counteroffensive; he was awarded the Bronze 
Star Medal.

VA medical records from October 1986 to August 1992 document 
frequent and extensive treatment for various symptoms and 
illnesses including anxiety, depression, fearfulness, and 
panic attacks.  PTSD appears to have been diagnosed, 
initially, in 1991.

On VA psychiatric examination in December 1992, the veteran 
reported having symptoms including anxiety, depression, 
nightmares about Vietnam, suicidal ideations, feeling 
detached and estranged from others, irritability, outbursts 
of anger, hypervigilance, and distressing thoughts and 
recollections.  His reported in-service stressors included 
the following: (1) he was in extreme fear for his life during 
a heavy enemy attack on his base during the initial phase of 
the TET Offensive (reportedly, he was in the vicinity of an 
ammunition dump that was destroyed by enemy fire), (2) he 
felt guilty about the death of a friend who prevented him 
from going on a patrol and himself died on that patrol, and 
(3) he felt guilty about killing some prostitutes who he 
believed killed three of his men while on liberty leave.  On 
examination, PTSD and major depression were diagnosed.

An undated medical opinion by a board of three VA 
psychiatrists, following a review of the entire claims file, 
indicates that the veteran met the diagnostic criteria for a 
diagnosis of PTSD; the physicians suggested that the onset of 
the disorder was related to his in-service exposure to 
combat-related stressors during the TET Counteroffensive.

In an undated letter received by the RO in October 1996, the 
veteran indicated that he was in extreme fear for his life 
while in Vietnam, especially when his base was under heavy 
enemy attack during the TET Offensive in February 1968 (he 
again indicated that he was in the vicinity of an ammunition 
dump that was destroyed by enemy fire).  

VA medical records from August 1992 to April 1997 document 
inpatient and outpatient treatment for various symptoms and 
impairment including nightmares, intrusive memories, anxiety, 
depression, difficulty sleeping, decreased concentration, 
suicidal ideations, irritability and outbursts of anger, and 
crying spells.  PTSD, anxiety, bipolar disorder, and 
depression were diagnosed during his treatment.  

A May 1997 report from the USASCRUR, including unit history 
of the 23rd (Americal) Infantry Division for the period 
January 25 to February 15, 1968, indicates that the unit was 
attacked by the enemy, in the areas where the veteran was 
reportedly stationed, during the reporting period; 
Operational Reports - Lessons Learned from the 23rd Infantry 
Division from November 1967 to April 1968 indicate that an 
ammunition dump was destroyed by enemy attack on January 31, 
1968 (at a location consistent with the veteran's report).  

On VA psychiatric examination in March 1998, including a 
review of the claims file, the veteran indicated that his in-
service stressors giving rise of his psychological 
symptoms/impairment included having seen a large number of 
dead bodies in a morgue when he was on his way to a hospital 
(in Vietnam), and having been in fear for his life when an 
ammunition dump was destroyed by enemy fire (regarding his 
previously reported episode of having killed some people in 
Vietnam, he indicated that he believed this to have been a 
dream and he did not think that he ever killed anybody).  He 
indicated that he experienced symptoms including frequent 
nightmares, intrusive thoughts and recollections about 
Vietnam, difficulty sleeping, feeling of guilt, concentration 
impairment, auditory hallucinations, and recurrent 
depression.  On mental examination, PTSD, probable bipolar 
disorder, and alcohol dependence in remission were diagnosed.  
The examiner indicated that the veteran's history was 
"extremely complicated;" he had past diagnoses of major 
depression, bipolar disorder, various anxiety disorders, 
alcohol abuse, and personality disorder, but he described at 
least one near life-threatening traumatic event while in 
Vietnam and sufficient symptoms to meet the diagnostic 
criteria of PTSD.  

At a November 1998 informal RO conference, the veteran 
"recanted his statement regarding the death of a local 
prostitute and he expounded on his presence around an ammo 
dump."  In a February 2000 letter to the RO, he explained 
that he realized that the event wherein he believed to have 
killed some prostitutes in Vietnam was only a dream and did 
not actually happen; he provided further details regarding 
the explosion of the ammunition dump in Vietnam which he 
reportedly witnessed.

VA medical records from June 1998 to August 2000 document 
intermittent treatment for various symptoms and impairment 
and include repeated diagnoses of PTSD.

At an October 2000 Travel Board hearing, the veteran 
reiterated his previously advanced contention relative to the 
nature of the alleged in-service stressors, providing further 
details about the nature of his service in Vietnam, the 
location of his duty assignments, and the stressful events 
which had an extreme impact on his life (including having 
been in the vicinity of the exploding ammunition dump during 
the TET Offensive).  

Based on a review of the foregoing, the Board finds that 
service connection for PTSD is warranted.  Initially, it is 
noted that the evidence indicates that the veteran exhibited 
some psychological/mental health symptoms during active 
service and may have abused alcohol for a number of years 
while in the service and thereafter.  Nevertheless, during 
frequent and extensive psychiatric treatment after separation 
from service, PTSD was diagnosed; as discussed above, he was 
repeatedly examined by VA in recent years, and the 
examinations were performed in conjunction with the 
examiners' review of the entire claims file; the examiners 
repeatedly stated that the veteran met the diagnostic 
criteria for PTSD and suggested rather persuasively that the 
onset of the disorder was attributable to his combat-related 
stressors in Vietnam.  

Although the veteran's service records do not unequivocally 
document his individual combat participation and his military 
occupational specialty was certainly not related to combat 
per se, that is not entirely determinative as he is shown to 
have participated in numerous military campaigns in Vietnam 
and to have been awarded the Bronze Star Medal.  Also, the 
May 1997 USASCRUR report essentially verified the occurrence 
of at least one of his claimed stressors: the 
explosion/destruction of an ammunition dump during the 
initial phase of the TET Offensive at the time and place 
repeatedly reported by the veteran.  Moreover, on VA 
psychiatric examination in March 1998, the examiner opined 
that the veteran described at least one near life-threatening 
traumatic event (presumably being in the vicinity of the 
exploding ammunition dump) while in Vietnam which was 
sufficient to meet the diagnostic criteria of PTSD.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record supports service 
connection for PTSD.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); a clear diagnosis of PTSD 
has been made, the veteran is likely to have been exposed to 
combat in Vietnam, at least one of his reported combat-
related stressors has been verified by the USASCRUR, and a 
link between PTSD and service is shown by competent evidence.


ORDER

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


